DETAILED ACTION
Claims 13-25 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 12, 2021, and February 12, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1).
With regard to the limitations of claim 19, Kamegai discloses the method of obtaining a reduced chloride and sulfate concentration in a solution comprising: 
With regard to the limitations of claim 23, Kamegai discloses the method of claim 19, wherein Kamegai discloses the method comprising providing nuclear reactor cooling solution and contacting the nuclear reactor cooling solution with a treated ion exchange resin material having reduced organic impurities (paragraphs [0015] - [0018]; [0041] -[0043]; [0050] - [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1). 
With regard to the limitations of claims 13 and 14, Kamegai discloses a treated ion exchange resin material having reduced organic impurities the use of an ion exchange resin capable of purifying an ultrapure water solution to contain less chloride compounds, less sulfide compounds, and less organic carbon compounds (paragraphs [0013]; [0015]; [0019]; [0028]; [0030]; [0037]; [0038]; [0042]; [0050]; Tables 1 and 3). 

However, it would have been obvious to one of ordinary skill in the art to apply the purification process disclosed in Kamegai to remove charged ions from water, such that the content of each impurity in ultrapure water would be less than 1 ppb or 10 ppb, because the method includes the addition of counter ions to the ion exchange resin that will complex the free chlorine, sulfide and other organic carbon impurities in the water.
Furthermore it is noted that the concentrations of chloride compounds, sulfide compounds, and carbon compounds are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
With regard to the limitations of claim 15, Kamegai discloses the treated ion exchange resin material of claim 13, wherein the sulfide compounds comprise sulfate (paragraph [0041]).
With regard to the limitations of claim 17, Kamegai discloses the treated ion exchange resin material of claims 13-15, wherein the ion exchange resin material is at least one of an anion exchange resin (paragraphs [0037]; [0041]).
With regard to the limitations of claim 18, Kamegai discloses the treated ion exchange resin material of claim 13, wherein the solution is a nuclear reactor cooling solution (paragraphs [0015] – [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art to apply the regenerated resin according to the process of Kamegai to reduce organic impurities from electronics manufacturing solution, through routine experimentation, in order to enhance the utility of said solution for electronics manufacture.
Claims 16-17, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1) as applied to claims 13-15 and 17-18 above and further in view of Wakamatsu et al. (U.S. Patent 5,948,265). 
The disclosure of Kamegai’s reference resided above in § 4 is incorporated herein by reference.   
With regard to the limitations of claim 16, Kamegai discloses the method of claim 13 wherein the impurity is sulfate (paragraph [0041]). Kamegai does not disclose the impurities as being any of those of claim 16. Wakamatsu discloses an ion exchange material containing an organic impurity of formula 5 (col. 2, lines 30-31; claims 7 and 9 'para-phenol sulfonic acid'). Based on the teachings of Wakamatsu, it would have been 
With regard to the limitations of claim 17, the combined teaching of Kamegai and Wakamatsu disclose the treated ion exchange resin material of claim 16, as above, wherein Kamegai discloses that the ion exchange resin material is at least one of an anion exchange resin (paragraphs [0037]; [0041]).
With regard to the limitations of claim 20, it is obvious for reasons as set forth in claim 19 and further Kamegai does not disclose the impurities as having the structures of claim 20. Wakamatsu discloses an ion exchange material containing an organic impurity of formula 5 (col 2, lines 30-31; claims 7 and 9 “para-phenol sulfonic acid”). Based on the teachings of Wakamatsu, it would have been obvious to one of ordinary skill in the art that the process of making an ion exchange resin would produce ionic impurities such as benzenesulfonic acids used in the manufacture of the resins, and therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Kamegai to remove said impurities by treatment of the ion exchange resin, in order to improve the ion exchanging efficacy of the resin.
	With regard to the limitations of claims 23 and 24, the combined teaching of Kamegai and Wakamatsu discloses the method of claim 20, wherein Kamegai discloses the method comprising providing nuclear reactor cooling solution and contacting the 
Kamegai and Wakamatsu do not specifically disclose wherein the method comprising providing electronics manufacturing solution. and contacting the electronics manufacturing solution, with a treated ion exchange resin material having reduced organic impurities. However, Kamegai discloses use of ion exchange resin in
semiconductor production (para [0003], semiconductor production) and further discloses a method of regenerating an ion exchange resin usable for various applications (paragraphs [0015] - [0018]; [0041] - [0043]; [0050] - [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the regenerated resin according to the process of Kamegai to reduce organic impurities from electronics manufacturing solution, through routine experimentation, in order to enhance the utility of said solution for electronics manufacture.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamegai et al. (U.S. Patent Application Publication 2005/0029087 A1) as applied to claims 13-15 and 17-18 above, and further in view of Rajendran et al. (U.S. Patent Application Publication 2007/0031716 A1).
The disclosure of Kamegai’s reference resided above in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 21 and 22, Kamegai discloses the method of claim 19, but does not disclose exposing the ion exchange resin to high energy radiation or gamma radiation. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kamegai and Rajendran to design a method for making ion exchange resin, using irradiation, because both disclose elements of a process to produce ionic membranes, that includes vessels with void space (porous).
With regard to the limitations of claims 23-25, the combined teaching of Kamegai and Rajendran discloses the method of claims 21-22, wherein Kamegai discloses the method comprising providing nuclear reactor cooling solution and contacting the nuclear reactor cooling solution with a treated ion exchange resin material having reduced organic impurities (paragraphs [0015] - [0018); [0041] - [0043); [0050] - [0051]). 
The combined teaching of Kamegai and Rajendran does not specifically disclose wherein the method comprising providing electronics manufacturing solution, and contacting the electronics manufacturing solution, with a treated ion exchange resin material having reduced organic impurities. However, Kamegai discloses use of ion exchange resin in semiconductor production (paragraph [0003], semiconductor production) and further discloses a method of regenerating an ion exchange resin usable for various applications (paragraph [0015] - [0018]; [0041] – [0043]; [0050] - [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the regenerated resin according to the process of Kamegai to reduce organic impurities 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764